 DEC ISIONS OF NATIONAI LABOR RELATIONS BOARDSemperit Pacific Inc. and Teamsters, Autonmotive Em-ployees ,Local No. 78, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHlelpers of America. ('ase 32 C(A 167 (forimerlv20 CA 12542)August 14. 1978I)DECISION AND ORDERBY CIAIRMA\N A\NNIN(;. \ND) Mr Fii: RS PtNi I I ()ANI) R' I t:Sl)Al.tOn March 29, 1978, Administrative law .JudgeStanley Gilbert issued the attached L)ecision in thisproceeding. Thereafter. the Respondent filed excep-tions and a supporting brief, the (;eneral ('ounselfiled cross-exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings. andconclusions of the Administrative l.aw Judge and toadopt his recommended Order.ORDL) RPursuant to Section 10(c) of the National ltaborRelations Act, as amended. the National l.abor Re-lations Board adopts as its Order the recommendedOrder of the Administrative l.aw Judge and herebyorders that the Respondent. Semperit Pacific Inc.,Union City. California, its officers, agents. succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DE('ISIONSIAILMENI (if I1I: CASISIAN ir GIIBFRI .Adntinistrative Ilaw Judge: Basedupon a charge filed on March 1. 1977. its amended onMarch 14. 1977, by Teamsters. Automotive Emplosees l.o-cal No. 78, International Brotherhood of Teamsters.Chauffeurs. Warehousemen and Helpers of America. here-inafter referred to as the Ulnion the complaint herein wasissued on April 29. 1977. Tlhe complaint, as amnended dur-ing the course of the hearingl alleges that Semperit PacificI he conpli:lint .s Iainll ded to lteI c thle Illegili)l e ill p ltihl at 111dXll(d) It .wa.s ailslo amin ied Io .add all,,tm s deigna...d pa, X. I andXVII, Ihe fornmer allieging i es.N.. that a1stri kCe o 1Tild,, ller t Oi- ll .' h llebIhruairs 24, 1977. aTld the 1ATll that .,,id nike .,w tL-nid i pirolonedInc., hereinafter referred to as Respondent or the Compa-ny, violated Section 8(a)( 1). (3), and (5) of the Act. Respon-dent, by its answer, as amended during the course of thehearing, denies that it engaged in the conduct violative ofthe Act alleged in the complaint as amended.Pursuant to notice, a hearing was held before me in SanF rancisco. California, on August 23, 24, 25. 26, and 31, andSeptember 1,. 2, 8. and 9, 1977. Appearances were enteredon behalf of all parties and briefs were timely filed by theGeneral Counsel and Respondent on December 28. 1977.Based upon the entire record in this proceeding, and myobservation of the witnesses as they testified, I make thefollowing:FINI)IN(iS (1: FA('II EI BlSI.i 55 Oi RtSP()ONDLNAt all times material herein, Respondent, a Californiacorporation with an office and place of business in UnionC(it. (California.2and headquarters in Los Angeles, Cali-fornia, has been engaged in the wholesale distribution oftires in the State of California. Respondent. in the courseand conduct of its business operations during the past cal-endar year, purchased and received goods and materialsvalued in excess of $50().00() directlN from outside the Stateof (California.As is admitted by Respondent. it is. and at all timesmaterial herein has been. an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II [iHt I BO(R ORGANIZAII()ON NVOI VEDAs is admitted by Respondent, the Union is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.II T HF NI AIR iABOR PRATI (tESBackground Information and Undisputed FactsThe following allegation as to the bargaining unit in-volsed herein is admitted by Respondent:All warehousemen, shipping and receiving clerks.truckdrivers and plant clericals employed by Respon-dent at its Union City, California location; excludingall other employees, guards and supervisors as definedin the Act. constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.The U nion filed a petition for an election in the above-described bargaining unit on August 26, 1976: a stipulationfor an election was approved October 14. 1976: and thepay roll cutoff date for eligibilirt was October 8, 1976.On October 26. 1976, a majorits of the employees ofh; Rcsol dent' lil llrlor llhr prlactl<clI I t llil( plaie ot hu vtles (vhtlch , a bhranrch) it thle 1)1tnl [atilltof R.,...po.dcrit inw .ied itlt priocceding & noted b elo' .it ha, otherbrh.ilrlle237 NLRB No. 76478 SEMPERIT PACIFIC IN(CRespondent in the unit described above. by a secret-ballotelection conducted under the supervision of the RegionalDirector for Region 20 of the Board, designated and select-ed the Union as their exclusive representative for the pur-poses of collective bargaining with Respondent.On November 3, 1976. the Regional Director for Region20 of the Board certified the Union as the exclusive repre-sentative for purposes of collective bargaining of Respon-dent's employees in the unit described above.It is noted that there were four votes cast in the aforesaidelection, three of the votes were for the Union and onevote, that of Barbara Walker, was challenged. Since thechallenged ballot would not have affected the results of theelection, the challenge was not decided. The three emplos-ees who voted for the Union were Robert l)axis. ware-houseman: Judy Simas, office clerical worker; and Ierr\Benefield. a regular part-time worker who assisted in thewarehouse and in janitorial duties. According to the rec-ord. except for an approximately 2-week period prior to theOctober 26 Board election,' the bargaining unit consistedof Davis. Benefield. and Simas. Thus it was apparent toRespondent. at least after the votes were tallied. that saidthree employees were in favor of union representation.In addition to its branch facilit in Union Cilt. Respon-dent also has branches in Seattle. Washington. and Van-couver, British Columbia.At all times material herein, Rich Madden was vice pres-ident and general manager of the Company and IFrank I..Becker was assistant vice president and liaison officer re-porting to the then chairman of the board of Semperit ofAmerica, Victor Kunstelv. Hank Goepel was manager ofthe Union City facility until November 6. 1976. and at alltimes material herein after that date Ed Daasch was man-ager. Hugh Evans, also known as Chip Evans. became op-erations manager on January 10, 1977. and after that dateheld that position at all times material herein.The union representatives involved herein were DennisThomas, organizer and business agent: G. V. Wallace, Jr..president and business agent: Jerr, Corneola, vice presi-dent and business agent: and William F. York. secretars-treasurer of the Union.Following is an analysis of evidence relating to the alle-gations in the complaint of violations of Section 8(a)( I.(3). and (5) of the Act.A. Paragraph Xlal of the ('omplaintIt is alleged. in essence, that "on an unknown date inSeptember or October" Madden told an employee that an-other employee "had been hired to vote no in the upcom-ing election." The testimony upon which General Counselrelies is that of Simas. She testified that Madden called heron the telephone "approximately three weeks" before theelection, "I would sax the second week in October." Shefurther testftestified that "we had just hired a new emplos!-ee [Walker], and he asked me how, I liked" her, and thatshe replied that she was "okax. but I didn't understandwhy she was there." Her testimonv continued as follows:I Ihe per od diu rring mhich A ilker ' mi, empl,\ed h\ Rerpm'nminiid" .and then he said, 'Well, she is there to vote no for theunion. but if anyone is to ask you why she is there you tellthem she is to help ,ou with your workload.' " She furthertestified that she had not asked for ans help, that Walkerne'er helped out with the work, that she "never observedher doing any jobs," and that she never gave Walker an5work to do.4Also, Simas testified that Walker worked ap-proximately 2 weeks.Madden testified as to how and why he hired Walker(she had worked for him previously. and there was a needfor a part-time clerical worker for a few months becausethe llnion C'itx branch was behind in getting its reports tothe L os Angeles office). Madden's testimony continues asfollows:A. Mrls. Simas I called. She answered the phone.and I asked how Barbara was working out, and shesaid, "Fine." And I said, "I hope everything is gettingcaught up" because we had just finished a quarter andI noticed that the commission statements for the sales-men and a lot of work. you know had not alread,been submitted to l os Angeles, and she said that it%would be coming in shortl, but that they were catch-ing up on their workload, and at that time Mr. Goepelhad told me that, xou know, the three employees werevoting for the union, and this is the reason I called toinvite them to lunch, to see if I could buy some timefor the compans. and Mrs. Simas asked me if BarbaraWalker would he voting in the election, and I said thatI didn't know whether she was eligible or not, and itprobably would not make much difference anywaybased on what I had heard. and we arranged the lun-cheon. arid that is the extent. as I recall of the con`ser-sation.Further, Madden categoricallbdenied pertinent portionsof Sinmas' testimon, (that he told her Walker was hired tovote "no" but. if asked, she (Simas) was to say Walker washired to help out with the workload).Considerable testimonI was elicited with respect to howWalker was paid and what work she did in an attempt tobolster or discredit Simas' and Madden's testimony. Thereis no need to set forth such testimon5and resolve the con-tradictions therein. I am satisfied, from testimony which Icredit., that Walker did work while she was employed b,Respondent.While the timing and short duration of Walker's emploN-ment tend to lend some credence to Simas' version of hertelephone conversation with Madden, I find Madden to bethe more convincing witness and credit his version of thetelephone conversation. Consequently. I am of the opinionthat General Counsel has failed to prove by a preponder-nace of the evidence the allegation in paragraph Xl(a) ofthe complaint.B. Paragraph lh() of the Com(eplaintIt is alleged therein as follows:It 1I ele~n d i1li In hcir rettial ,ffid,,lit SiflaX ialed that (ioepel. thethen bhr.lih il.:l. cer rgae v ..dkcr ; mark to d- and ~uperis.ed her It is alsoItid 111 Itll Thltlll ii .it l ; d rni hted tha t ri i.icran I m pu.ttimn,. ere in55 .A TI ,' 11,1l. t' bu i t ci limen d I hit h. ISima i did the onmputing479 DDECISIONS OF NA IONAL LABOR RELA TIONS BOARDOn an unknown date in October 1976 prior to a sched-uled Board election Respondent, by Rich Madden. atEmil Villa's Restaurant, made an implied promise ofbenefit if the employees would refrain from selectingthe Union as their collective bargaining representa-tive.Madden testified that at a meeting at the above-men-tioned restaurant on October 18 he stated to Davis, Bene-field, and Simas that if the operation did not turn aroundwithin 6 months he would bring a union in himself andthat once the Company got the operation profitable, theemployees could expect pay increases.In its brief, Respondent states, and I concur, that byMadden's above-summarized statements to the three em-ployees Respondent violated Section 8(a)( I) of the Act by"asking the employees to refrain from bringing in theUnion for six months and implying that if they did so the,would receive benefits in the future."C. Paragraphs Xl(c) and X(a) of the (Complain!Paragraph Xl(c) of the complaint is as follows:On an unknown date in December 1976orJanuary 1977,Respondent by Rich Madden at Respondent's premisespromised to handle employee grievances if the employ-ees would abandon their support for the Union.Paragraph X(a) of the complaint apparently relates tothe same incident and contains the allegation that "on anunknown date in December" Respondent violated Section8(a)(5) and (I) of the Act by dealing directly with the em-ployees in the bargaining unit.It appears that the Union sent Madden a copy of itsproposed contract and that, in turn, Madden sent to theUnion Respondent's counterproposal. Shortly thereafter.on December 13, 1976, Madden met with Davis. Benefield.and Simas. Daasch was also present. All of those presenttestified with respect to the meeting. Based upon creditedportions of their testimony. I find that the following is asummary of what occurred at the meeting.About 4:30 p.m. on December 13, 1976. Madden heldsaid meeting. Madden stated that he wanted to review theUnion's position and the Company's counterproposal sothat the employees understood both positions. He read theprovisions of the contract and gave the Company's posi-tion on each point to the employees. Among the sectionshe read was the Union's proposal regarding a Board ofAdjustment greivance procedure, and he told the employ-ees he felt that what the Union had proposed was extreme-ly cumbersome, and that he felt a three-man grievancecommittee, composed of one individual from the Union.one individual from the Company, and one impartial arbi-trator could make rapid decisions that would be in the bestinterest of all. Madden also reviewed the Company's posi-tion regarding holidays and wages, and asked Davis if hehad received the information regarding holidays and wag-' While Respondent argues that this was a1n isolated incident ;nd ;Iat "itwould be doubtful that it would effectuate the purposes of the ct" ltoimnpose a "penalty" upon Respondent for such conduct, I ca;lln t ltoncurthat it would he appropriate to o ermook such coindul.es. and on the costs of the health and welfare plans,' butDavis did not have the specific information. Regardingwages. Madden read his counterproposal, which was theexisting wage scale. Madden did admit that it was possiblethat he may have also said "this is all we can afford."However, Madden denied telling the employees. "Wewon't go a penny higher." although Simas testified that thisstatement was made. Madden also denied stating, "Thiswas the maximum the company would ever go." Maddentold the employees he was going to invite Davis to attendthe negotiating session on the following Monday.On direct and cross-examination. Simas showed a poormemory of this meeting. After testifying to Madden'sopening statement of the purpose of the meeting. Simassaid:Q. Did he sav anything more?A. Not to my knowledge.Q. Do you recall anything more that he said duringthe meeting at this time?A. Oh. he asked us whv we didn't consider a com-pany union and I don't remember what his commentwas.According to Davis and Simas, Madden said, in lieu of aChristmas bonus or turkey, the Company would be pickingup 100 percent of the medical insurance for all employees.Madden denied mentioning anything about a Christmasbonus.' Also Madden credibly denied mentioning anythingabout a company union, stating instead that the only timehe mentioned forming a union of the Company was at theaforementioned October 18 meeting.D)avis testified that Madden stated that he believed ev-ery thing could be handled by Daasch, while discussing thegrievance procedure and that the employees should go tohim to resolve their problems. Madden denied making thisstatement. He admitted. however, that he did say that mi-nor problems should be handled locally by commonsensedecisions made by Davis and Daasch, but that grievancesshould be handled bs a three-man grievance committee.Davis testified on direct examination that Madden saidthe C(ompany had set the wages, and that was as high asthey were going to go. However, on cross-examination, Da-vis admitted that he could not specifically recall whatMadden said regarding wages and did not recall that Mad-den said the C(ompany could not afford increased wages.In notes made by Davis at the time of the meeting. Davisstated only that Madden told the employees that the Com-pany could not afford more, and how difficult the griev-ance procedure was.Benefield displayed a poor memory regarding the dateand substance of the Madden meeting. He testified thatMadden said, "If he didn't bring our wages up to unionscale within a period of time, he would bring a union inhimself, a regular union or a company union." Maddendenied making this statement. On cross-examination,'' \1 dldeII ha1 pIeC lousl a ,ked [ )a'is to ob tain sich informali on. appar-cntl, hbecu,,e he hclihcled hle n as In close touch with the union representa-i Il Tted thai the Comnipa.il's Los Angeles he adquarters announced onI)e.ilnhc)l 2() a p;nlent of O if ) percent of its i nilploues' health insurancecot .1a 1 ( lhilll.l hbonuls ( ollsequentl .It appears likels that Madden. inaIlltiilp.ai(li thetof,. muIll ha'e nmade mention of it480 SEMPERIT PACIFIC( IN(Benefield admitted that Madden's abhove-quoted statementcould have been made before the election. Benefield wasnot a convincing witness with respect to the meeting andhis above-quoted testimony is not credited.As to Madden's mention of Daasch's handling grie -ances, when considered in its context. it could onils has erelated to a quick method of disposing of grie ances at thefirst stage of a grievance procedure. and I find no basis forinferring that it was offered asan inducement to the em-ployees "to abandon their support for the l nion."As to the allegation of dealing directis, with emplo\ees, itis well settled that "Section 8a)((5) does not, on a [r- %cbasis, preclude an employer front commnunicatinm. in non-coercive terms, with employees during collective-bargain-ing negotiations." and that "It]he fact that an emploserchooses to inform employees of the status of negotiations,or of proposals previouslI made to the nion ..ilI notalone establish a failure to bargain in good faith." i7/iProcter & Gambhle Mantfacturinit (Conipanr i160 N I R 3B 34.340 (1966): Starnle Oil Comlpam',. Ic 213 NLRB 219. 225(1974). 1 find that there was nothing coercis e in Madden'scommunications during the meeting and no basis for infeir-ring he was attempting to bNpass the U nion. It is notedthat at the meeting he invited Davis, whom Madden appar-ently considered the employees' leader. to attend the hbar-gaining session with the union representati es scheduled aweek later.Consequently. I am led to conclude that Gienera;l Couln-sel has failed to prove by a preponderance of the e idencethe allegations in paragraph Xl(c) or X(a) of the complaint.D. Paraigrap/s X l(d) and .l/h) of /ith( omphlio/rSaid paragraph Xl(d) reads as follows:On an unknown date in December 1976 or Januair1977, Respondent bv Rich Madden at Respondent'spremises made an implied promise of benefit to theemployees if the) would abandon support for theUnion as their collectiv e bargaining representati eand form a company UInion.If this relates to the meeting discussed hereinabove. asstated hereinabove I have not credited the testimon hichwould support this allegation.The only other evidence I can find that could possiblyrelate to this allegation is the testimony of D)avis with re-spect to a conversation he had with Madden in Madden'scar driving back to the plant after attending the morningbargaining session with the Union on December 20. Ibhistestimony. however, apparently relates specificall) to para-graph Xl(h), which refers to a consersation in Madden'scar on December 20.Davis testified with respect to said conversation as fol-low s:A. And he said, "I know this is a difficult time toask you this. I don't think this union is dealing in yourbest interests. I am going to ask Nou to consider get-ting rid of the Teamsters and going ahead with thecompany union."Q. l)o sou recall anN thing else about that conversa-tion?A. No. I don't. There wasn't much of it. It was justa comment. I don't believe I responded to it.Madden denied making such a statement, adding. "I knewwe had a sear to go with the Teamsters contract." BothD)a is and Madden denied that Madden made a promise toinstitute a I"arelli-tspe" pension plan during the course oftheir con ersation (\ hich plan had been mentioned at thenegotiatioll session and which plan was discussed whilethes, were in the car). In siew of I)avis' characterization ofMadden's statement ias being ''just a comment," it is quitepossible thlt iMadden forgot that he made it, but. on theother hand. it would also appear from said characteriza-tion. and Madden's failure to respond. that Davis did notconsider that Madden was making a serious proposal. hel/-ing the Il' \t of iht' iath'mlnt iDaiis attributed to M1a iddetnwhich patently called for a response from Davis. I find thatMadden was the more consincing witness in denying heasked Davis to "consider cettinL rid of the Teamsters andgoing aheald w ith the compans union," and, therefore.credit said denial.('onsequenitl. I an led to conclude that the General( oulnsel has failed to prose bs a preponderance of the evi-deince the allegatiolns in paragraphs Xl(d) or Xl(h) of thecollplaint.1. P'aragr, 1ph \ (c) old \ /(I) of the( 'op/hintIt is alleged in piaragraph Xl(c) as follows: "On an un-knossn date in late lI)ecember 1976. Respondent bx EdDaasch at BrawleN's restauraint interrogated employeesabout their LUniorn s rpathis."It is further alleged in parigraph Xl(f) that Daasch (ap-parentl( oni the same occasion) '"threatened to close theplant if tile employees did not abandon their support of the1 nion."This mleeting was apparently in early January 1977 andwas called bh\ l)aasch at the end of the workdla.Sim;ls.Davis. and Benefield attended, and the length of the meet-ing was variousl\ estimated at from 3 to 5 hours. All thoseat the meeting testified with respect to it.Simas' testimony was scant, and her recollection w\asobvioiusl, very poor. She testified that the letter of repri-mand to Benefield (discussed hereinbelow was brought upby the employees as being unfair, but could not rememberDaasch's response thereto. She further testified: "We dis-cussed former employees. 'e discussed various bosses wehave had. We discussed different salesmen. A number ofthings were discussed." W\hen asked if there was any dis-cussion about the Union, she testified that Daasch saidthat "he couldn't understand why we wanted a union, andhe said if we continued the union business that Semperitwould close down." She further testified that she did notremember "his exact words." Sie also testified that shecould not recall anything else that Daasch said.Benefield's testimony w\as also very scanty and his recol-lection poor. Ile testified that D)aasch told them about hisprevious job, and that he bettered himself bN going to workfor Semperit l. Benefield's testimonyv continues as follows:481 DFCISIONS OF NATIONAL LABOR RELATIONS BOARD"He talked to us a while and he told us that if there wasany' reason why we didn't like the job that we were workingon, the wages, or the line of work we were into with Senim-perit, that to better ourselves we should move on to anoth-erjob." When asked if he recalled any discussion about theUnion, he responded, "There was some discussion but Ican't recall it at this time." He also testified that Daaschsaid that "if there were a strike to come" it would cause theemployees "financial problems" by being "off work."Davis testified as follows:Ed Daasch said that Rich Madden was very upsetwith us, that we hadn't given him six months like heasked. He was really hurt by that. He said that if wedidn't like our jobs, if we didn't like our pay, whydidn't we just quit. He continued You want exactlywhat was said. To my understanding. this was repeat-ed several times. He asked, why did we want a union?What were the problems? I remember him saying,"Things will get better. Why did you guys want aunion?" and I remember we gave him all sorts of Iam sorry if I am characterizing it again or something.but IQ. Just continue, and then if there is a problem wewill clear it up.A. Okay. We just gave him all the complaints. l[hismeeting lasted about five hours, and we gave him allthe complaints of what we felt was unfair about thecompany.* * * * *Q. You were just talking about the employee com-plaints expressed to Ed Daasch. Tell us as specificall-[y] as you can recall what they were, and if you canremember, who said them and what was said.A. Okay. I believe Judy said, she brought up thefact about the time card, and she said. "Well, wethought that that was unfair that you didn't come andtalk to Terry about it." And I don't know really thatmuch about that situation, but I do know that thatwas said. And I don't remember Ed Daasch's com-ment to that. I said-You know, he would ask, "Whatwas the reason for having a union in?" and I said. "Iwould like to see some sort of set things." I said,"Things change every day. The way things are runnow, one day something is in effect, and the next dayit is changed." I said, "I was under the understandingthat Terry Benefield was a permanent employee whowas going to have complete employ.ment, and thatchanged." 8 That I understand is a prerogative, thatwas one of my comments.And I remeber Ed Daasch said, "If the unionpushes Rich Madden too far, he is just going to shutdown the operation at Union City." And I said, "Well,I guess that is when I would quit." Because he insisted,"Why don't you guys just quit?" Ed Daasch said thatmost people try to better themselves. He said, "YouIt is noted that the record discloses that ma the tire i if the nleetiliBenefield's hours had not been substantllall changed. and thati it 'ai noluntil some time thereafter that Benefield was notified that hi, houis ueregoing to he cutare not going to remain a warehouseman. probably, oryou're not going to remain a secretary." referring to Judy."for the rest of your life. So it is a fact that most peoplego on to betterjobs, or try to better themselves."Daasch. who had become branch manager on November,. 1975, credibly testified that he had a number of meetingsat various restaurants or cocktail lounges prior to the onewhich apparently is the basis for the above two allegations.It appears from his credible testimony that the meetingswere for the purpose of gaining the employees' confidenceand support. and that the employees freely expressed "un-happinesses of the past." The meeting relating to the afore-said two allegations was the fifth or sixth of such meetingswith the employees and, according to Daasch, said meetingwas around January 7 or 8. 1976. It is apparently the firstand only one of his aforesaid meetings with employeeswhich gave rise to allegations of unfair labor practices.Daasch's testimony as to what occurred at the meetingmay be summarized as follows: The employees "razzed"him about arriving late: Simas raised the matter ofBenefield's letter of reprimand to which he responded thatit was a matter between Benefield and himself and that he"didn't feel" it was right to discuss it at that time with her.There was a considerable discussion about complaints theyhad prior to his becoming manager, prarticularly with theprevious manager. Goepel. Davis asked him what the ef-fect would be on the branch when the union contract wassigned and enforced and he responded that "if the require-ments of the contract were so excessive, expensive ...since we were an unprofitable operation. that the companyma' elect to close down the Union C'ity operation andhave everything being handled out of the Los Angeles op-eration ...but I had no controls over it."D)aasch w as questioned about prior testimony of Gener-al ('ounsel's witnesses and denied that he said that if theUnion pushed Madden too far, Madden would close theplace down: denied that he said Madden was "hurt" thathe had not been given 6 months to make changes; deniedthat he had heard Madden had asked the employees for 6months: denied that he said that if the employees continuethis union business. Semperit will close down the branchand thev would all be out of jobs: and, denied that he saidthat "IUnion C(its Semperit will not be union."Daasch's testimony continues as follows:Q. It's been testified by previous witnesses that yousaid. "If you were all so unhappy that you had to votein a union, why didn't you just quit and get anotherjob?" Did you make that statement or words to thateffect?A. Yes, I did.Q. Tell us what you said.A. Well, during the course of the meeting. as I havealready testified, they were telling me about thingsthat happened in the past, and so forth, and I wantedto hear those situations. I also expressed that I wantedto kind of put those things to bed, and move on tobigger and better things and forget about them. Andthey kept on complaining and griping and feeling badabout Semperit being a bad company to work for and482 SEMPERIT PAC(IFI(' INC(so forth, and I told them that--my personal feeling. Istated--that my personal feeling is that if I was sounhappy with the company, and nothing would everchange that, and you're not going to give me a chanceto prove myself to do the type of job that you wouldlike to see done, as far as being a manager. that Iwould just get another job, go out and find anotherjob. Life is too short to be miserable in your workinghours. You spend one third of your life in work, andit's silly to be unhappy.Q. What if anything did anybody say? In responseto that.A. I don't believe there was any response to that.** *JUDGEt GInBERI: YOU testified that you did make thatstatement, to the effect of what some previous testi-mony had been, and that previous testimon, ties in tothe union with it. Did you say something to the effectthat "If I were so unhappy with the company that Ihad to vote in a union, I'd quit first." or something tothat effect?A. There was no discussion of a union. It was di-rectly related to their unhappiness. And I told them ona personal basis only, that if I was that unhapp., thatI would just find anotherJUiD(,i GinBERt: That unhappy that you'd vote aunion in, or that unhappy thatWITNESS: It had nothing to do with a union.JULDG[ GILBiRT: Nothing to do with a union. Allright.WirNEss: There was no discussion about a union. Itpurely on happiness-work conditions.Q. It's been stated by a previous witness that Noustated, "The company can do more for Sou than theunion." Did you make that statement?A. No.Q. It's been stated by a previous witness that youstated to the people "Well. wh`. do sou really want aunion?" Did you make a statement like that? "Whs doyou really want a union?"A. No.Daasch was a convincing witness and I am of the opin-ion that his version of the meeting should be credited. I amfurther of the opinion that the statements attributed to himby the three employees were to a great extent probablyinadvertent distortions of his statements taken out of con-text.Consequently. I am led to conclude that the GeneralCounsel has failed to prove bs a preponderance of the evi-dence the allegations in paragraphs Xl(e} and XI(f) of thecomplaint.F. Paragraphs Xl(i). (jl. and (k) of ithe (Com /laintFollowing are said allegations:(i) On or about February 23. 1977. Respondent b'Chip Evans at Respondent's premises solicited an em-ployee to abandon support for or membership in theUnion.(j) On or about Februar'y 23. 1977. Respondent hb('hip Evans. at Respondent's premises told an employ-ee that Respondent would never submit a final pro-posal or sign a contract with the lUnion.(k) ()n or about IFebruarv 23. 1977. Respondent by('hip Evans, at Respondent's premises made a promiseof a benefit to an emplosee if she would withdrawsupport from the L nion.the above three allegations are closel` related and aretherefore considered together. Simas, Davis, and Evans tes-tified with regard thereto.Simas' testimony relating to the above allegations is thatshe had a conversation with Evans in late February with-out an\`one else present. Her testimony continues as fol-lows.:('hip F s.ans said that we could not go out on strikebecause the comnpan! had not offered a final proposal.and the' would never offer a final proposal.Q. id li he sax an! thling else at that first part of theconversation?)A. Not to my knowledge. I don't remember.Q. Did 'ou sa'i anrthing?A. No.Q. All right. When was the second part of the con-sersa tlon?A. Ihat wias during lunch.Q. And where were Nou'?A. In the conference room in the office.Q. 'I hs kas on the saime day?'A. Yes.Q. Was an.one else there?A. Bob D)axis.Q. "'as he there for the whole conversation?A. Yes.Q. All right. Could 'ou tell us what was said duringthis second part of the conversation and by whom?A ltie said basicall, the same thing he had saidbefore. that if I am getting so confused, that wecould not go out on strike because the compan) hadnever offered a final proposal, and they would notoffer a final proposal, and he said that if we went outon strike we could all be fired and replaced. That isabout all I remember.Q. Is that all that you recall at this time?A. Yes.Q. Did he sai anything about voting the union out?A. Yes. He said if I voted the union out the compa-n5would take good care of me.Davis testified he had two conversations with Evans onFebruar 23, the first being at lunch with Simas present.On direct examination he testified that Evans recountedhis father's experiences with and observations about a rail-road union; that the tUnion involved herein has been un-reasonable in certain of its wage demands and explainedwh.. to which Dasis apparentl) agreed when confrontedwith the figures: that after the' left the lunchroom Evanscharacterized the union representatisne as being "intimidat-inte" and that he thought the Inion was "unreasonable.demanding too much'": and that constituted all he could483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDremember of the first conversation. On cross-examinationhe denied that during the conversation in the lunchroomEvans said "if you go out on strike you can be fired." Also,he testified that Evans said the Company was not ready togive a final proposal. At no time did he testify that Evanssaid the Company would never make a final proposal. No-where in his testimony did he corroborate Simas' testimon?that Evans told her that if she "voted the Union out" theCompany would "take care" of her.Davis further testified that that day he had a secondconversation with Evans, commencing about 4:30 p.m.when he was getting ready to leave, and that no one elsewas present. Davis testified that again Evans talked abouthow unreasonable and intimidating the union representa-tives were and stated that the Company "wasn't ready togive a final proposal." Davis' testimony continues as fol-lows:He said, "If you strike, you will be fired." No, I'msorry. I said that wrong. He said. "You can be fired. Ifyou strike, you can be fired."I remember bringing up myself the fact that I said."I bet Rich Madden, if he could, he would probablyreally want to fire me." And he said, "No. I haven'theard him say that." He said. "He's upset at this wholething." He said, "Rich Madden likes to hire and fire atwill. He likes to" Excuse me. "Anything that is nec-essary. He likes to have the freedom to make the com-pany profit. He has to have that freedom. He feels thatthe union is cornering him."Q. Is this what he said?A. Yes, this is what he said. I told him that I wouldhate to work for this company maybe 10 years, andend up being replaced. I said. "I would like some kindof security, you know. I'd hate to be replaced in 10years because, you know, somebody thinks I was get-ting too old. I would hate to give a good part of mylife and then just get canned or something. That's whyI would like some kind of union security." He madethe statement that he was worried about his own jobsecurity, that if the union pushed too hard, that Mad-den would just close the place down.I asked him if Madden thought I was a good work-er, and he told me that there was no question aboutmy work, that I was a good worker. And he said, "Youknow, the best thing that you could do is to get rid ofthe union." I said, "How could I do that?" And hesaid, "Well, you voted them in. You can vote them outagain, and tell them you don't want them to negotiatefor you." And I said, "I'm not dumb. If I did that I'msure the company would probably fire me, and prob-ably in 30 days, because I'd be fired for a trouble-maker." He said, "No. I wish there would be somekind of guarantee I could give you. If they did some-thing like that, I would even consider quitting myself.because you are doing something in the company'sbest interests."I believe that is all I can recall of this conversationat this time.Evans admitted having several conversations with Simason February 23. and two conversations with Davis, one atlunch when Simas was also present and a second later inthe day during which Simas was present part of the time.Evans denied that he ever said to any employee that heor she could be terminated if thev went out on strike. Ev-ans denied that he made the statements that Simas testifiedhe made to her prior to lunch and repeated at lunch (par-ticularly about the C'ompany never making a final propos-al). It is noted that Davis testified that Evans made a state-ment that the Company was "not ready" to make a finalproposal." Further. Evans denied Simas' testimony that hemade a statement to the effect that the Company wouldtake care of her if she voted the Union out. As previouslynoted. although Davis was present when this statement wassupposed to have been made there is no mention of it in histestimony. Evans further denied that there was any discus-sion about the Union during the luncheon conversation.Evans testified that a subsequent conversation com-menced about 3:30 p.m. when he walked into the lunch-room and Simas and Davis were present. Evans testified asfollows: That Davis asked him how negotiations weregoing and he replied that he couldn't talk about it, explain-ing that Becker had so instructed him: that Davis askedhim if he (Davis) would be fired if there were no union toprotect him and he reassured him that he had heard no onesay so and that his work was good and as long as it contin-ued so he had a job at the Company; that a considerableamount of time was spent in discussing past actions ofmanagements and he told them that they ought to considerthe fact that the Company had changed management; thatSimas asked whether the operation would be closed downif the Union got in and he told her no one was consideringdoing so, but if the operation continued to lose money"eventually all of us would be out of a job"; that aboutthat time Simas left and Davis indicated he wanted to con-tinue talking: that Davis complained about Benefield'shours being cut: and that he explained that "if there isn'twork we just can't have people in here just piddlingaround." Evans denied testimony that he stated that thebest thing you can do is get rid of the Union, and testi-mony that he stated, when asked how that could be done,he replied "you voted them in, you can vote them out." Headmitted that he stated that one of the union representa-tives was intimidating. He further denied testimony that hestated Madded "like[s] to hire and fire as he please[s]," butadmitted that he stated Madden "wasn't happy with allthis union thing." and he denied that Madden was "out toget" Davis "because of this union thing." Evans furtherdenied Davis' testimony that "he could not be fired if hevoted the union out, because he was acting in the bestinterests of the Company."Evans was a convincing witness and his version of theconversations and denials of the testimony of Simas andDavis are credited. I am of the opinion that to a greatextent Simas' and Davis' testimony was predicated upondistortions or oversimplifications of Evans' statements.I am led to conclude that the General Counsel has failedto prove by a preponderance of the evidence the allega-tions in paragraphs XI( i. (j) and (k) of the complaint.It I fl lcd that i a.llS dmitted Ihli he nmas ha.e made a statemen tiiothat efflec whei a;,skeld iti ai 1lh.eq uent coneri-aion how negotiations wereplrgI484 SEMPERIT PACIFIC INC(G. Paragraph Xl.la) of tlhe ComplaintIt is alleged in said paragraph as follows:On an unknown date in December 1976. or Januar'1977. Respondent issued a letter of reprimand to itsemployee Terr, Benefield because of his Ulnion acti i-ties or because he engaged in other concerted acti, itiesfor the purpose of collective bargaining or other mutu-al aid or protection.The following letter dated Januar, 6. 1977. and signedby Daasch, was received b, Benefield.Dear Terry:On December 20 I warned you about falsif'int yourpayroll records for Wednesday. December 15. also ad-vising you that the Teamsters L nion had been in-formed of this fact.Now, for the second time. on January 4. Woul againfalsified the time you have worked. If this occursagain, serious disciplinary action and or dischargewill occur.For the record, we are taking the liberty of forkwardinga copy of this letter to Dennis Thomas. leamstersUnion Local -78.There is a conflict in the testimony of Benefield andDaasch as to whether Benefield's timecard for W'ednesdas.December 15. contained a falsification. The card originall,showed Benefield as having reported for duty at "8:30."but that entry was apparently crossed out bh )Daasch andmarked by him as "1:00." Benefield insisted he had report-ed at 8:30 a.m. and Daasch testified he did not report untilI p.m. It is apparent. however, that the letter was precipi-tated by the entry for the second date mentioned in thatletter. Tuesday. January 4, 1977. It appears that the timechecked out was changed from 5 p.m. to 6 p.m.. with ini-tials "J.S." (Judy Simas' initials) inserted above.'" It furtherappears from credited testimony that Benefield did remainuntil 6 o'clock. It also appears that Daasch accepted thecorrection because he marked the card to indicate I houradditional to "8" as R.T. (regular time, ostensibly insteadof overtime). Obviously. if Benefield "falsified" his time bymarking his checkout time as "5:00" it was in theCompany's favor. There is credible testimony that Bene-field was careless in marking his timecards (by forgetting tomark his card on each day), but Daasch's testimony thatthe letter was intended to make him take more responsihii-ity for filling out his timecards was not convincing in viewof the language in the letter that Benefield "again falsifiedthe time" he worked on Januarv 4. In view of this uncon-vincing testimony and the fact that the so-called falsifica-tion was in the Company's favor I am of the opinion thatthe letter must have been motivated by Benefield's adher-ence to the Union, there being no other plausible motiva-tion for either the charge of "falsification" on January 4 orthe drastic threat of discharge for his alleged misconduct.Consequently, I am of the opinion that the General Coun-lra here is credible ti stinman ta;lt she nlild the l. lrr .tllwl .anld 1hDaasch thai she didsel has proved hb a preponderance of the evidence the alle-cation that Respondent .iolated Section 8(a)(3) and (I) ofthe Act bh its above-quoted letter to Benefield.H. Parograph \ 11(c) of the ( omplaintIt is alleged in said paragraph as follows:On an unknown date in December 1976. or Januars1977. Respondent detrimentall1 changed the hoursand w ,orking conditions of its employee Terry Bene-field because he was engaged in Union activities orother concerted activities for the purpose of collectivebargaining or other mutual aid or protection.On or about Februars 7. 1977, Evans informed Bene-field. apparentl, in Dasvis' presence. that "it had been de-cided because of the slowness of work at that time" that hewas not needed as man) hours as he had been working, butguaranlteed him a "minimum of 12 hours per week." thathe would tr! to work him at times convenient to Benefieldand that he could always count on the Wednesday morn-ing shift. of which the first couple of hours were to bede'oted tojanitorial work. (It is noted from a summar, ofthe hours he worked during his employment thatBenefield's hours of work ,aried considerably and that hewas not on a regular 40-hour week.)Evans testified that he discussed the matter with Daaschand mentioned that Benefield was "excessively slow" andhe felt that if he performed a full hour of work for evershour he worked he would not he needed as many hours ashe had been working. Evans further testified that Daaschtold him that one of the areas in which expenses could becut dow n was part-time hours in the warehouse.It appears that quite a bit of responsibility was given toDavis to determine how much help he needed in the ware-house and he testified that upon inquiry he probably toldDaasch in December he could work Benefield less. It isnoted that for the last 2-week pa) period in January (priorto [Evans' notification of guaranteeing him only a mini-mum of 12 hours per week) Benefield onls worked 26hours (or an average of 13 hours per week). While theremight be some suspicion as to Evans' motive, particularlyin view of the finding hereinabove of the discriminatorymotive for the January 6 letter of reprimand, I am notconvinced that it would be appropriate to conclude thatEvans' notif ing Benefield of the minimum hours of workhe would bhe guaranteed was discriminatorily motivatedrather than solelI an economic decision. There is no show-ing that Respondent had to take some personnel action tooffset the hours Benefield was needed above the 12-hourminimum. T he record shows, incidentally. that during themonth of Februars Benefield worked only 9 hours, andthat he failed to respond to a number of requests fromRespondent to report to work prior to the strike on Febru-ars 24.('onsequently, I am led to conclude that General Coun-sel has failed to prove bN a preponderance of the evidencethat Respondent s iolated Section 8(a)(3) and (I) of the Actas alleged in paragraph Xll(e) of the complaint."I hcle i1 11 l i)d l cll Ct'i\id nc ihA i hi, Work .ni:, made more onerous485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. Paragraph Xll(c) of the (ComplaintIt is alleged in said paragraph as follows:On an unknown date in late December of 1976. Re-spondent withheld Christmas bonuses from its em-ployees because the employees were engaged in Unionactivities or other concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion.It is noted that the only evidence relating to the grantingof a bonus to employees at the Union C'ity plant is testi-mony that a representative of management told the em-ployees that in lieu of a bonus the Company would pick upthe tab for their medical insurance and the testimony ofSimas that in the previous year she had received a $50bonus.It is noted that at the commencement of the hearingGeneral Counsel's motion was granted to strike the follow-ing two allegations in the complaint:(g) On an unknown date in January 1977, Respon-dent by Ed Daasch, at Respondent's premises threat-ened that the scheduled medical coverage could not begranted because Respondent was involved in negotia-tions with the Union.(d) On an unknown date in late December 1976, orearly January 1977. Respondent refused and contin-ues to refuse to grant the scheduled medical coverageto employees because they were engaged in Union ac-tivities or other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion.There is no evidence that Respondent's headquartershad decided or announced the granting of a bonus to em-ployees prior to the advent of the Union; the only evidencerelating thereto was an announcement on or about Decem-ber 20, 1976, with respect to picking up companywide em-ployees' medical insurance tab. In view of the fact that atthat time Respondent was negotiating with the Union, Ifind that the failure to extend this practice to the UnionCity employees cannot be considered unlawful? 2In view of the above, the sole evidence of a pattern ofChristmas bonuses which the Union City employees couldhave reasonably anticipated as part of their compensationis that one employee (Simas) received a bonus of $50 theprevious year. This is far from sufficient evidence to estab-lish a precedent of a bonus which could reasonably havebeen expected by the employees. Consequently. it is con-cluded that the General Counsel had failed to prove by apreponderance of the evidence that Respondent violatedSection 8(a)(3) and (1) of the Act as alleged in paragraphXII(c) of the complaint.J. Paragraphs IX and X of the ComplaintrIt is alleged in said paragraphs as follows:-Moreover, as noted hereinabov e. the allegati..i .n .:ith respect tol lthlpractice as it related to the Union ('its emploees were lithdra.sn on Ili-tion of the General Counsel.IX. On or about December 20, 1976, January 19,1977 and February 17. 1977 Respondent and theUnion met for the purpose of negotiating a collectivebargaining agreement covering the employees in theunit described above.X. Commencing on or about December 20. 1976,and continuing to date. Respondent, has refused tobargain collectively in good faith concerning wages.hours of work or other terms and conditions of em-ployment. with the Union as the collective bargainingrepresentative of the employees in the unit describedabove ...in that:(a) On an unknown date in late December 1976.and on or about February 23. 1977, Respondent re-fused to recognize and bargain collectively with theUnion as the exclusive bargaining representative ofRespondent's employees by dealing directly with itsemployees in the unit described above.(b) On or about February 23. 1977. Respondent re-fused to meet at a reasonable location for the purposeof collective bargaining.(c) On or about February 23. 1977, Respondentconditioned further bargaining on the Union's agree-ment to schedule bargaining sessions in Los Angeles.California.Id) Respondent has by its overall course of conductin the contract negotiations described above in para-graph IX in conjunction with the actions describedabove in subparagraphs (a). (b) and (c), refused to bar-gain collectively in good faith with the Union as theexclusive bargaining representative of the employeesin the unit described above.With respect to the date in late December 1976 in para-graph X(a), the allegation related thereto was consideredhereinabove and found not to have been supported by aprepondernace of the evidence. With respect to the date insaid paragraph of "February 23, 1977." this allegation ap-parently relates to matters considered hereinabove with re-spect to paragraphs XI(i), (j) and (k) of the complaint. Inview of the finding with respect to the December date andsimilar finding with respect to said paragraphs Xl(i), 0().and (k). it is concluded that the General Counsel has failedto prove by a preponderance of the evidence that Respon-dent violated Section 8(at(5) and (I) of the Act as allegedin paragraph X(a).Shortly after the December 20. 1976. negotiating meet-ing, Madden was relieved of the responsibility of negotiat-ing on behalf of Respondent and Becker was appointed inhis stead. Also, Bernard Margolis was retained by Respon-dent as its labor relations consultant. It is not clear whenhe was retained, but he credibly testified that he notifiedthe Union of that fact on December 23, 1976, at whichtime he also asked for a negotiation meeting in mid-Janu-ary 1977. ''he record demonstrates that subsequently thedate agreed upon was January 19, 1977, and that the meet-ing was to be held in Los Angeles.Thomas. Margolis, and Becker testified with respect toconversations setting up said meeting in Los Angeles.Based upon credited portions of each of said witnesses'testimony I find the following to be the facts: that both486 SEMPERIT PA(C'II(' IN(Becker and Margolis urged that the meeting be in l.os An-geles, primarily because Becker's wife w;as expecting tohave a baby and because of possible complications it swasimperative he not leave Los Angeles: that before Thomasagreed to a meeting in Los Angeles he informed eitherBecker or Margolis that he had to check it out with \al-lace;13that Wallace agreed to the l.os Angeles site: thattoward the end of the meeting in t.os Angeles Wallace stat-ed that the next meeting would be in Oakland to whichMargolis replied that if it was to be held in Oakland itwould have to be without him because he is afraid offlying; that no agreement was reached at the meeting inLos Angeles as to the location or date of the third session:that arrangements were made for the third meeting to beheld in Oakland on Februarv 17, 1977. that this meetingwas attended by Becker and Evans for the Compano andThomas and Jerry Corneola, vice president of the Itnion.for the Union. It was agreed that at the next session the,meet for more than I day. Although the dates and place ofthe next meeting were not discussed it is noted that oncross-examination Becker admitted that he made a state-ment to the effect that he would be willing to meet "at an\time, an)' place."On or about February 22, 1977. Thomas called Becker.Following is the credited testimony of Thomas:A. In that conversation I had requested or stated toMr. Becker that I wanted a meeting in Oakland tocontinue negotiations. Mr. Becker informed me thatthere had already been two negotiation sessions in theOakland area and only one in the Los Angeles area,and he was therefore requesting that the meeting takeplace in Los Angeles. I told Mr. Becker that I couldnot agree with this, that I wanted the meeting in Oak-land because the place of business, the LUnion C itNlocation of Semperit and the union were both locatedin the Bay Area or in the Oakland area. Mr. Beckerstill wanted the meeting in lIos Angeles. I told Mr.Becker that I felt that he was trying to avoid meetingwith me, and trying to put me off on meeting with me.Mr. Becker. I believe. said no, he wasn't. We could notreach agreement as to where the meeting should takeplace.Q. All right, after this conversation, what if anN-thing else happened''A. I had a phone call from Mr. Margolis.Q. All right. do you remember when this was?A. I believe that was the morning of the 23rd.* * * * *A. Mr. Margolis told me that Mr. Becker was nottrying to avoid meeting with us or put us off on anymeetings, that he felt since there had been two negoti-ation sessions in the Oakland area and only one in LosAngeles. that he felt the next one should be in LosAngeles to make it even.I told Mr. Margolis that I could not agree to it. thatI would have to discuss that with Mr. 'Wallace.l" Mr.I While Mari'hs denied that I hil.a, said thi. Bekckr .adrllticd Ih it is"pshlble h that Iho.s iade atuch .e taeminrMargolis informed me that he was in a meeting andcould not be reached. but if I would give his office acall andl let them know, whether it was acceptable tomeet in I.os Angeles on March I and 2 that I couldleave that message with his secretarx in his office.Ihomas then checked with Wallace who informed himthat the meeting 'would ha c to take place in Oakland.Thomas then called Margolis but was only able to reachhis answering sersice, and left a message that the dates ofMarch I and 2 were acceptable to the tinion but that themeeting would haie to be in Oakland. Margolis then calledI homas. According to Margolis' testimon', He (Margolis)asked 11hs he (Thomas) had changed his mind (ostensiblyas to the Site of the meeting) anid that 'Ihomas replied thatthe "'Lnion or he was too buss to meet ...in ...[..a..and usanted to meet in Oakland. " Margolis further testi-fied that Thomas stated "that if sou did not meet up inOakland. that the union would hase to take other means."and that he responded, "W'ell. 'ou'll have to do whatever\ou have to do."On the following d'a!. Fehruar, 24. 1977. the Union no-tified the bargaining unit emplo:ces to go out on strike.With respect to that portion of paragraph X(d) of thecomplaint that Respondent b, "its overall course of con-duct" in the contract negotiations at the three bargainingsessions refused to bargain in good faith. I am of the opin-ion that the (General Counsel has failed to prove b) a pre-ponderance of the esidence that such was the case. Nopurpose would be served bs going into detail of what oc-curred at each session. It is apparent from the record thatthe U nion. on the one hand. was trying to reach an agree-ment with Respondent that conformed to its -Ba, Arealire Industr! Agreement." and that, on the other hand.Respondent refused to accept such an agreement but rath-er attempted to obtain modifications of it which would, itfelt. meet its needs and financial ahilit' (particularl in thearea of wages). Although Respondent argued that it hadlost mones during 1975 and 1976. the Union never chal-lenged Respondent's financial condition but rather did notappear to consider it as a factor. Respondent agreed. ortentativel aigreed. to more than half of the Union's pro-posals including union security and checkoff. On the otherhand. the [:nion made no meaningful concessions. exceptto defer the pension provisions for the first 2 sears of thecontract. which concession, however. was withdrawn in thethird session.The issue remains whether or not Respondent's insis-tence that the fourth negotiation session be held in l.osAngeles constitutes a siolation of Section 8(a)(5) and (1) ofthe Act.Respondent elicited considerable testimony and evi-dence with respect to the general practice of where negotia-tions are held and as to the reasonableness of the requestthat the fourth meeting be held in lIos Angeles. While, onits face., there appears to be some merit in Respondent'sI 1 ,rI!t,1h .&l i ned thl 1hmla, aid Iv .-uld ha,.e to clek ith \,i[.ict ()i I l 1 il I i ll .I] ,Il I. 1 I ll ~.is I.1 S lir rilrIC I1.O 1 11.l l il .Ilrc l!I.,ii xll c rIc .llis c.i c rlir itd ii.i \,1i (. a \ .-IC lc It 1111 ht Iil I ldIl--,ii ' h,c" q trll, dn lltcd thla Ih , L f11 111h{, ' Ilc 'l"' 'ai"[ ht l~lt !.i-lill ,OIll ()IkIIO Ltrd mild ihc union t~f -lte v le ... Oaklan-d487 DEtCISIONS OF NATIONAL LABOR RELATIONS BOARDargument that travel to Los Angeles from Oakland is notexcessively burdensome and that it is a practice amongnegotiators to be cooperative in arranging places to meetthat are convenient, I find no case to support a finding thatsuch factors would justify a conclusion that a refusal tomeet at or near the plant involved in the negotiation wouldnot be violative of Section 8(a)(5) and (1) of the Act. Onthe other hand while there are cases in which the Boardconsidered the distance between the plant and the pro-posed location, and in some cases pointed out the longdistances involved, in none of its cases was there a findingthat the shortness of the distance or the convenient trans-portation thereto constituted a basis for meeting at a sitesome distance away from the plant involved. A review ofthe cases follows:In General Motors Acceptance Corporation, 196 NLRB137, 138 (1972), the Board stated: "Respondent's condi-tioning the continuation of contract discussions upon theUnion's willingness to meet at a place hundreds of milesfrom the plant involved [in New York instead of San Juan.Puerto Rico] does not meet the statutory test of good faithbargaining."In Wavetronics Industries, Inc., 147 NLRB 238, 243(1964), it was stated that Respondent's conditioning, interalia, the holding of the negotiations in another State (inNew Jersey when plant was in Pennsylvania) removed bvsome distance from the plant involved does not meet thestatutory test of good-faith bargaining. It is further statedtherein:...Applicable here is the court's observation inN.L.R.B. v. P. Lorillard Company, 117 F.2d 921, 924(C.A. 6):The collective bargaining features of the statutecannot be made effective unless employer and em-ployees cooperate in the give and take of personalconferences. , .The employer must make his repre-sentatives available for conferences at the plantwhere the controvers.y is in progress, and at reason-able times and places, so that personal negotiationsare practicable. [Emphasis supplied.] i6In Gulf Concrete Co., 165 NLRB 627, 632 (1967), it isstated that by insisting on meeting in Corpus Christi ratherthan in Victoria (the location of the plant) and refusing tofurnish payroll data, the respondent therein violated Sec-tion 8(a)(5) of the Act. It is noted that the distance betweenthe two sites is approximately 100 miles.In N. C. Coastal Motor Lines, Inc., 219 NLRB 1009(1975), it was found that the respondent therein violatedSection 8(a)(5) and (I) of the Act by inter alia, insisting onnegotiating in Raleigh, North Carolina, instead of Balti-more, Maryland.In Hans J. Hvide, et al., Port Everglades Towing Compa-ny, Ltd., 134 NLRB 795, 807 (1961), it is stated:Nor are the stautory requirements fulfilled when theonly place where the employer indicates a willingnessto meet is located a considerable distance from whereih In the Lorillard case Respondent insisted ln haroaining in Ncss YNokalthough the plant involved was located in Middletoin. Ohio.the plant and the work of the employees involved arelocated, in this case, 180 miles. It is the employer'sobligation to furnish a representative with authority todeal and negotiate with a union at the place where theplant involved is located or at some other mutuallyagreeable place.On the other side of the coin, it is noted that in B. F.Diamond Construction Companv, Inc., 163 NLRB 161, 175,fn. 93 (1967), it was not found that "Respondents wereobligated to accede to the Union's request to alternatemeetings between Jacksonville and Savannah." It appearsthat an "undisclosed number of Respondent's employeesin the bargaining unit as well as Respondents' offices werelocated" in Savannah. Also it was found the Respondent'sinsistence that meetings be held in Savannah was not un-reasonable "although it clearly would have been more con-venient for the Union if the meetings had been alternatedbetween the two cities."Although in none of the cases was the sole evidence of arefusal to bargain in good faith the refusal to meet at ornear the site of the plant in controversy, it does appearfrom said cases that such a refusal is evidence of a viola-tion of Section 8(a)(5) and (I) of the Act. Therefore, I amforced to conclude that Respondent's insistence that thefourth session be held in Los Angeles instead of Oaklandswas violative of said Section of the Act.It appears from the record that the refusal to meet inOakland precipitated the strike, since there was an agree-ment to negotiate further, until Respondent's insistence onFebruary 23 that the meeting be in Los Angeles, and thevery next day the employees were called out on strike. It isinferred therefrom that Respondent's said insistence pre-cipitated the strike.'7While it might be argued that thestrike was motivated by the Union's desire to bring pres-sure upon the Respondent to accept a contract which con-formed with the Bay Area Tire Industry Agreement, suchan argument would be based merely upon speculation.Consequently, it is concluded that the strike which com-menced on February 24, 1977, was an "unfair labor prac-tice strike," in that it was caused by Respondent's unfairlabor practice.K. Paragraph Xll(b) of the ComplaintIn substance, it is alleged that Respondent discriminato-rily issued a letter of reprimand to Davis on or about Feb-ruary 28. 1977.Said letter, in effect. "officially" reprimanded Davis andaccused him of deliberately disrupting the warehouse byarranging "tires and palates [sic] so as to block the interiorpassageways ..." on the morning of February 24, 1977.Considerable testimony and other evidence were intro-duced into the record relating to the condition of the ware-house prior to and after the first 2 hours of the morning ofFebruary 24. It appears that Davis reported for work atapproximately 8 a.m. and was called out on strike at ap-proximately 10 a.m. It further appears that Thomas calledi I hoilma; s credihl testified ih;t Wallace told him to call a strike after heinformed Wallace of Respondent's refusal to hold the fourth session inOakland488 SEMPERII PA(CIFIC( IN(4and spoke to both Simas and Davis about 9 a.m. to informthem that there was going to be a strike, and at about 10a.m. he appeared at the plant and notified Evans and thetwo employees that the Union was calling them out onstrike.The documentary evidence of the condition of the ware-house after the strike consisted chiefly of photographs ofvarious portions of the warehouse taken by a professionalinvestigator. Jose Lopez. Lopez stated he observed thewarehouse in the early afternoon of February 24 and tookthe pictures on February 28. On the other hand. Evanstestified that Lopez viewed the warehouse on Februar\ 25and took the photographs the next day. Februrars 26. Uln-fortunately the photographs are of little value in assessingthe condition of the warehouse aisles. since an assessmentcannot be ascertained therefrom because of the anglesfrom which the pictures were taken, and the confused testi-mony of what they disclosed. Furthermore, there are nocomparable photographs of said portions of the warehouseprior to the morning of February 24. In weighing the testi-mony regarding the condition of the warehouse both priorto and subsequent to the morning of February 24. 1 am ofthe opinion that the witnesses for both parties exaggeratedor minimized preexisting and subsequent conditions of thewarehouse.Davis testified that most of the 2 hours on the morningof February 24 he spent washing and waxing the floor ofthe office, and admitted that he did spend a little time inthe warehouse moving tires (which he claimed was in ac-cordance with his plan of rearranging the warehouse tomake the storage more efficient). It is noted. however. thatin his pretrial statement he made an inconsistent statementto the effect that he could not move tires that morningbecause Evans wanted him to mop and wax the floors"which took until 10 a.m." His explanation of the inconsis-tency was that he meant that he "could not move all thetires that he [Evans] said that blocked the way." is not veryconvincing.My appraisal of the record relating to the issue raised bhthe allegation in paragraph XIl(b) of the complaint is thatit will not support a finding that Respondent did not havea reasonable basis for believing that Davis had deliberatelyobstructed portions of the warehouse and that the letterwas unlawfully motivated. Therefore it is concluded thatthe General Counsel has failed to prove by a preponder-ance of the evidence said allegation. I must add, however.that neither will the record support a finding that Davis diddeliberately obstruct aisles in the warehouse as he was ac-cused of doing.IV. THE EFFECT OF THEF UNFAIR .ABROR PR(TI( IS I:P()ONCOMMFR( 1The unfair labor practices of the Respondent set forth insection 111. above, occurring in connection with the opera-tions set forth in section 1, above, have a close, intimate.and substantial relation to trade, traffic, and commerceamong the several States. and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.' I il RI I I ID)It s ill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tices found herein iand take certain affirmative action. asprovided in the recommended Order below. designed toeffectualte the policies of the Act.In stie. of the findings and conclusions herein. it will herecommended that Respondent be ordered to bargain ingoc d faith s ith said Ulnion with respect to the abo ve-de-scribeld bar;giinlin unit. upon the U nion's request, at a rea-sonahle location near the 1 nion Cit\ plant. and embody ina signed agreement an, understanding reached. Further-more,. it is recommended that the initial period of certifica-tion be construed as beginning on the date Respondentcommences to bargain in good faith. Choc-ola Bortlers.Inc.. 196 Nl RB 1178. 1180(1972).It having been found that Terry Benefield was unlawful-Ix issued a letter of reprimand dated January 6. 1977. it willbe recollimmended that Respondent be ordered to expungesaid letter from his personnel file.Ulpon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowwing:('o0t I I SiONS 01 1_A&5I. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is. and has been at all times materialherein, the collectise-bargaining representative of the em-plo!ees in the appropriate bargaining unit described as fol-IOA S:All warehousemen, shipping and receiving clerks,truckdrivers and plant clericals employed by Respon-dent at its Union City., California. location; excludingall other emplo}ees. guards and supervisors as definedin the Act.4. Commencing on February 23. 1977, Respondent vio-laited Section 8(a)(5) and ( I) of the Act by refusing to bar-gain in good faith with the Union with respect to the afore-said unit in insisting that the next negotiation session heheld in l.os Angeles.5. The strike bv the bargaining unit employees whichcommenced on Februarx 24. 1977. was caused bh the un-fair labor practice of Respondent set forth in paragraph 4hereinabove.6. In October 1976. Respondent violated Section 8(a)( I)of the Act bh "an implied promise of benefit if the employ-ees would refrain from selecting the IUnion as their collec-tive-bargaining representative," as alleged in paragraphXl(h) of the complaint.7. Respondent violated Section 8(a)(3) and (1) of theAct bh issuing a letter of reprimand to Terr' Benefielddated Janaurs 6. 1977. because of his adherence to theUnion. as alleged in para;graph Xll(a) of the complaint.8. The General Counsel has failed to prove by a prepon-derance of the evidence the allegations of unfair labor489 D[)E (ISIONS OF NATIONAL. IABOR RELATIONS BOARD)practices set forth in the complaint which have not beenfound hereinabove.Upon the foregoing findings of fact, conclusions of law.and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORI)FR DThe Respondent. Semperit Pacific Inc., its officers.agents, successors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain in good faith with Teamsters.Automotive Employees Local No. 78. International Broth-erhood of Teamsters, Chauffeurs. Warehousemen andHelpers of America with respect to a collective-bargainingagreement covering the employees in the appropriate bar-gaining unit described hereinbelov; by insisting that bar-gaining be held in Los Angeles instead of Oakland. Saidbargaining unit is described as follows:All warehousemen, shipping and receiving clerks,truckdrivers and plant clericals employed by Respon-dent at its Union City, California location: excludingall other employees. guards and supervisors as definedin the Act.(b) Impliedly promising benefits to employees if they re-frain from adherence to the above-mentioned Union.(c) Issuing a letter of reprimand to an employee which ismotivated by the employee's protected activity.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsprotected under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, bargain in good faith with the afore-said Union at a reasonable location near its Union Cityplant with respect to a collective-bargaining agreementcovering employees in the above-described bargaining unitand, if an understanding is reached, embody such under-standing in a signed agreement.(b) Expunge from the personnel file of Terry Benefield aletter of reprimand to him dated January 6. 1977.(c) Post at its place of business in Union City, ('alifor-nia, copies of the attached notice marked "Appendix." 9Copies of said notice, on forms to be furnished by the Re-gional Director for Region 32 shall, after being duly signedby an authorized representative of Respondent, be postedby Respondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter in con-spicuous places, including all places mwhere notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional D)irector for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.Ii Is 1 RTI IIR OR(DFRIn that the allegations in the com-plaint which have not been found to have been provedshould be. and they hereby are, dismissed.lI tI Ile eel.i iio, .\ceptions .aie filed as prov ided hs Sec. 10246 of theRules nled Rcill.atn, ot Ilhe National L.ahor Relatrons Board. the findings.cothlyio. aland rerMIlmrinended OrIder herein shall. as proided in Sec102 48 of the RulI anrd Reguilal.l ls. he p ard apndhi he Bard ana becomeits 'indllcs. oisnclusionsl .aid ()rder. and all obhjetions thereto shall hedeilan ed .ncd for ll purpo..seslI tihe c.ent that Il,, ()Order is elnfored hb a judgment of a t nitedS;lles ( ourt of Appealk. the , ords in the notice reading "Posted hs Orderoir Ihe National Labor Relations Board" shall read "Posted Pursuanl it aJudgimcnl of the t nirted Staltes ( ourt If Appeals IEnforcing ain Order of theNaliorlal tabhoi Relaow.is Boa.LrdLAPPEND IXNot lc( To ESPI o)YtiFSPosI 1 1) BY ORI)DR OF 1 HiN a I ION 1N I.XBOR REI A1 IONS BOARDAn Agency of the United States GovernmentWE WILLt NOT, by insisting on bargaining in Los An-geles, California. refuse to bargain in good faith withTeamsters, Automotive Employees Local No. 78. In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. with respectto a collective-bargaining agreement covering our em-ployees in the appropriate bargaining unit describedas follows:All warehousemen. shipping and receiving clerks,truckdrivers and plant clericals employed at ourUinion C(ity, California. location: excluding all otheremployees, guards and supervisors as defined in theAct.Ws itl t so( issue a letter Of reprimand to an em-ployee which is motivated by his adherence to saidUnion.WE WIIL NOI impliedly promise benefits to employ-ees to refrain from adherence to said Union.WEI wii NO1 in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights under Section 7 of the Act.WE WILL, upon request, at a reasonable locationnear our Union City plant bargain in good faith withthe aforesaid Union with respect to a collective-bar-gaining agreement covering employees in the above-described bargaining unit, and, if an understanding isreached, embodv such understanding in a signedagreement.Wi w llI expunge from Terr, Benefield's personnelfile our letter of reprimand to him dated January 6.1977.Si MPI:RII PA(l IC( IN(490